Filed 5/20/15 Estrada v. Barahona CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                   DIVISION ONE

                                           STATE OF CALIFORNIA



JUAN JOSE ESTRADA,                                                  D066165

         Plaintiff and Appellant,

         v.                                                         (Super. Ct. No. CIVDS1314498)

LOURDES BARAHONA,

         Defendant and Respondent.


         APPEAL from a judgment of the Superior Court of San Bernardino, Pamela

Preston King, Judge. Reversed and remanded with directions.

         Anyiam Law Firm Inc. and Christian U. Anyiam for Plaintiff and Appellant.

         No appearance for Respondent.


         Juan Jose Estrada sued Lourdes Barahona, alleging breach of contract and seeking

to enforce a lien on certain of Barahona's trucks after she failed to pay for Estrada's

claimed repairs and storage for the vehicles. The court sustained Barahona's demurrer

without leave to amend on res judicata principles. Estrada appeals. We reverse and

remand with directions.
                     FACTUAL AND PROCEDURAL SUMMARY

       We summarize the facts based on the complaint's factual allegations and the

matters of which we may properly take judicial notice. (See Crowley v. Katleman (1994)

8 Cal. 4th 666, 672, fn. 2.) We assume the truth of the alleged facts solely for purposes of

this opinion.

       Estrada owns property where he sometimes performs vehicle repairs and Barahona

owns a small trucking operation. Before October 2012, the parties entered into express

and implied contracts in which they agreed: (1) Estrada would provide monthly rental

parking spaces for three trucks and one trailer at $130 per vehicle; (2) Estrada would

perform maintenance and repairs on the three trucks and Barahona would pay for these

services; and (3) Estrada would advance payment for Barahona's 2013 Department of

Motor Vehicles (DMV) registration fees.

       Barahona paid invoices for storage and repair of the vehicles in October 2012

through December 2012, but then failed to continue to make the required payments. In

January 2013, Estrada loaned Barahona funds to register her vehicles with the DMV. At

some unspecified time, Estrada made payments to the drivers of Barahona's trucks, but

Barahona refused to reimburse him for these amounts.

       In June or July 2013, Estrada filed a DMV lien on Barahona's trucks, and refused

Barahona's request that he return the trucks to her. (Civ. Code, § 3068.)1



1      Under Civil Code section 3068, a service lien arises by operation of law if a
vehicle owner fails to pay compensation owed for repairs or labor on the vehicle.

                                             2
       In July 2013, Barahona brought a small claims action against Estrada, seeking

$6,900 in lost income resulting from Estrada's refusal to return her trucks to her.

       Estrada filed a cross-complaint against Barahona for $7,500. On the small claims

form, Estrada said he was seeking $7,500 because "[Barahona] owes me for loans

towards her company . . . plus truck drivers paid for commercial loads." Estrada alleged

he had paid Barahona's "drivers . . . $5,117.64 plus $2,382 [in] loans for [Barahona's]

transportation [business] . . . ."

       In an attached declaration, Estrada said he had properly retained Barahona's trucks

because Barahona had failed to pay him for repairs performed on the vehicles. He

identified the trucks by their vehicle identification numbers and the amounts owed on

each vehicle. But Estrada did not request damages or other affirmative relief to

compensate him for these repairs, stating that a "Lien Sale has been processed against

[Barahona]." Estrada said he was "counter suing for $7,500 since it is the pending

balance" from what he has paid to Barahona for loans and for funds paid to her truck

drivers.

       After a small claims hearing, the court found that neither party met his or her

burden to "prove a cause of action and/or damages on which a judgment could be

awarded." The small claims court thus entered judgment in Estrada's favor on Barahona's

complaint and entered judgment in Barahona's favor on Estrada's cross-complaint.

       Three months later, Estrada filed the superior court complaint at issue here. In this

complaint, Estrada alleged the above facts and claimed Barahona breached the parties'

contracts by failing to: (1) pay for storage of the vehicles; (2) pay for maintenance and

                                             3
repair of the vehicles; (3) repay Estrada for payments for the 2013 DMV vehicle

registration; and (4) repay loans made to Barahona for the continuation of her business.

Estrada attached as exhibits certain of the small claims pleadings and judgment.

       Estrada also sought a judgment enforcing the liens imposed on Barahona's trucks.

In support, Estrada alleged that he has "provided storage for three . . . trucks and a trailer

at $130.00 per month each; paid for maintenance and repairs on all three vehicles; and

paid the 2013 registration fees so that the vehicles could be operable." He sought

$69,616.37 for alleged repair costs in excess of the liens, and listed each vehicle that

remained on his property. This list was similar to the vehicle list contained in his

declaration in the small claims action (except for one vehicle that had been repossessed

by a lender).

       After obtaining relief from a default, Barahona filed a demurrer asserting the

complaint is barred by res judicata. She argued: "Judgment has been entered against . . .

Estrada for damages that were based on truck repair, loans and fees . . . [and] is . . . based

on the same facts and damages that has already been determined."

       Estrada countered that the res judicata doctrine is inapplicable because this action

was different from the small claims action. Specifically, Estrada argued that the small

claims case involved only his claims to be reimbursed for payments made to the truck

drivers and various loans made to Barahona, whereas the current action involved

Barahona's failure to pay for truck parking and truck repair/maintenance. After a hearing,

the court sustained the demurrer without leave to amend.



                                               4
       Estrada appeals. Barahona did not file a respondent's brief. However, an

appellant has the burden of showing reversible error even in the absence of a respondent's

brief. (See County of Lake v. Antoni (1993) 18 Cal. App. 4th 1102, 1104; Cal. Rules of

Court, rule 8.220(a)(2).)

                                       DISCUSSION

                                    I. Review Standards

       In reviewing a judgment after a demurrer is sustained without leave to amend, we

examine whether the complaint alleged facts sufficient to state a cause of action under

any legal theory. (Koszdin v. State Comp. Ins. Fund (2010) 186 Cal. App. 4th 480, 487.)

We assume the truth of the alleged facts and all facts that may be reasonably inferred

from the allegations. (Evans v. City of Berkeley (2006) 38 Cal. 4th 1, 6.) However, we do

not assume the truth of contentions, deductions or conclusions of fact or law. (Ibid.) We

also consider documents properly subject to judicial notice. (See Thaler v. Household

Finance Corp. (2000) 80 Cal. App. 4th 1093, 1101.) We apply a de novo review standard,

and are not bound by the court's stated reasons. (Walgreen Co. v. City and County of San

Francisco (2010) 185 Cal. App. 4th 424, 433.)

                   II. Res Judicata and Collateral Estoppel Doctrines

                                   A. General Principles

       The res judicata and collateral estoppel doctrines bar the relitigation of certain

claims and issues. Under res judicata (claim preclusion), a party is barred from

relitigating "the same cause of action in a second suit between the same parties or parties

in privity with them." (Mycogen Corp. v. Monsanto Co. (2002) 28 Cal. 4th 888, 896

                                              5
(Mycogen), italics added.) Under collateral estoppel (issue preclusion), a party is

precluded from relitigating an identical issue already decided in a prior litigation even if

the causes of action were different. (Ibid.) These doctrines " ' "promote judicial

economy by minimizing repetitive litigation, . . . prevent inconsistent judgments which

undermine the integrity of the judicial system, [and] . . . protect against vexatious

litigation." [Citation.]' [Citation.]" (Syufy Enterprises v. City of Oakland (2002) 104
Cal. App. 4th 869, 878.)

       We determine these doctrines are inapplicable to bar Estrada's claims at the

demurrer stage.

                                   B. Claim Preclusion

       "It is well established that the claim preclusion aspect of the doctrine of res

judicata applies to small claims judgments." (Pitzen v. Superior Court (2004) 120
Cal. App. 4th 1374, 1381.) If a small claims defendant has a counterclaim greater than the

jurisdictional limit, the statutes provide for a procedure in which the defendant may (but

is not required to) file a complaint in superior court, and then seek to consolidate the

actions. (See Code Civ. Proc., § 116.390, subd. (a); see Jellinek v. Superior Court (1991)

228 Cal. App. 3d 652, 656-657.) If a small claims defendant does bring a cross-complaint

in small claims court, judgment on that cross-complaint may serve as res judicata if the

elements of the doctrine are satisfied. (See Todhunter v. Smith (1934) 219 Cal. 690, 695.)

       Claim preclusion "applies if (1) the decision in the prior proceeding is final and on

the merits; (2) the present proceeding is on the same cause of action as the prior

proceeding; and (3) the parties in the present proceeding or parties in privity with them

                                              6
were parties to the prior proceeding. [Citation.] Res judicata bars the litigation not only

of issues that were actually litigated but also issues that could have been litigated.

[Citation.]" (Federation of Hillside & Canyon Associations v. City of Los Angeles (2004)

126 Cal. App. 4th 1180, 1202 (Federation).)

       Estrada and Barahona were parties in the small claims action and the action

resulted in a final judgment on the merits. Thus, the sole issue concerns whether

Estrada's causes of action alleged in the current action are the same as the cause of action

alleged in Estrada's small claims cross-complaint. Under California law, the resolution of

this issue is determined under the "primary right theory." (Mycogen, supra, 28 Cal.4th at

p. 904.) This theory is different from the federal transactional rule, which provides a

cause of action includes all claims arising out of the same operative facts or transaction.

(See Friedman Prof. Management Co., Inc. v. Norcal Mutual Ins. Co. (2004) 120
Cal. App. 4th 17, 27; Gamble v. General Foods Corp. (1991) 229 Cal. App. 3d 893, 898.)

       Under California's primary right theory, " 'a "cause of action" is comprised of a

"primary right" of the plaintiff, a corresponding "primary duty" of the defendant, and a

wrongful act by the defendant constituting a breach of that duty. [Citation.] . . .

[¶] . . . [¶] . . . [T]he primary right is simply the plaintiff's right to be free from the

particular injury suffered. [Citation.] It must therefore be distinguished from the legal

theory on which liability for that injury is premised: "Even where there are multiple legal

theories upon which recovery might be predicated, one injury gives rise to only one claim

for relief." [Citation.] The primary right must also be distinguished from the remedy

sought: "The violation of one primary right constitutes a single cause of action, though it

                                                 7
may entitle the injured party to many forms of relief, and the relief is not to be

confounded with the cause of action, one not being determinative of the other."

[Citation.]' " (Mycogen, supra, 28 Cal.4th at p. 904.)

       Under these principles, a breach of contract generally gives rise to a single cause

of action, all of the remedies for which must be sought in a single action. (Mycogen,

supra, 28 Cal.4th at p. 906; Holmes v. David H. Bricker, Inc. (1969) 70 Cal. 2d 786, 789-

790; Federation, supra, 126 Cal.App.4th at p. 1203.) The plaintiff's primary right is the

right to enforce the contract terms and to be free from harm arising from a breach of

those terms. (Ibid.) An exception to this rule applies if "separate and distinct contract

covenants were breached at different times." (Federation, supra, 126 Cal.App.4th at p.

1203; see Mycogen, supra, at pp. 908-909; Lilienthal & Fowler v. Superior Court (1993)

12 Cal. App. 4th 1848, 1854.) A breach of two contracts that have "different and distinct

obligations" gives rise to two different causes of action. (See Lilienthal, supra, 12

Cal.App.4th at p 1854; see also Scripps Clinic v. Superior Court (2003) 108 Cal. App. 4th
917, 928.)

       Viewing the allegations in the light most favorable to Estrada, the parties had a

contractual relationship regarding several discrete subject matters (loans, truck driver

payments, repair/maintenance, and truck storage), and Barahona allegedly breached these

separate agreements at different times. In his superior court complaint, Estrada seeks

reimbursement for Barahona's failure to pay him for his claimed truck repair and vehicle

storage. This claim concerns an agreement allegedly entered into by the parties before

October 2012. Several months later, Estrada allegedly loaned money to Barahona to

                                              8
assist her trucking business and paid her truck drivers when she was unable to do so. In

the small claims action, Estrada sought to recover for Barahona's alleged agreements to

reimburse him for these latter amounts.

       The breach of contract alleged in Estrada's superior court complaint concerns an

injury to Estrada's right to recover for his repair work and truck storage services. In

contrast, Estrada's small claims cross-complaint concerned an injury to Estrada's right to

be reimbursed for loans or advances to support Barahona's business. These injuries

reflect different harms. Because Estrada's claims in the current action and in the small

claims action arose from separate contractual arrangements and concerned distinct harms,

they are different primary rights and are not barred by the res judicata doctrine (at least at

the pleading stage).

       We recognize that each of the parties' alleged agreements concerned Barahona's

trucking business. However, under California law, this circumstance is insufficient in

and of itself to trigger res judicata. Although each of the agreements concerned, or

related to, Barahona's trucking business, they addressed separate and discrete subject

matters that were the subject of different agreements and distinct harms. The fact that

each set of claims arose from the same general subject matter is insufficient to trigger the

res judicata bar under California law. (See Fujifilm Corp. v. Yang (2014) 223
Cal. App. 4th 326, 333 (Fujifilm); Title Guarantee & Trust Co. v. Monson (1938) 11
Cal. 2d 621, 631.)

       In the proceedings below, the court found it significant that Estrada provided

information about the repair/maintenance costs in a declaration attached to his small

                                              9
claims cross-complaint. However, Estrada's awareness of his repair/storage claim and the

fact that he could have asserted the claim does not trigger the res judicata bar. If a

defendant's conduct has violated multiple primary rights, the plaintiff is entitled to split

the cause of action and bring two separate actions to recover for the violation of each

primary right. (See Fujifilm, supra, 223 Cal.App.4th at pp. 333-334.)

       Moreover, contrary to the trial court's observations, Estrada's prior declaration

does not reflect that he sought relief on the repair issue in the small claims matter.

Viewed in context, the information was included as part of Estrada's defense to

Barahona's claim that she lost income because he did not return her trucks to her.

Estrada's defense was that his retention of the trucks was not wrongful and therefore he

did not owe any money for damages resulting from the loss of use of the trucks. The

assertion of this defense does not show Estrada affirmatively sought relief on this claim

and thus was later barred to assert the cause of action. Because Estrada's cross-complaint

limited his causes of action to his claim seeking reimbursement for the funds loaned to

Barahona and his payments to the truck drivers, these are the only claims that are barred.

       We recognize that Estrada's superior court complaint refers at times to matters that

were previously resolved and are subject to res judicata (including alleged loans made to

Barahona, funds provided to Barahona, and payments made to truck drivers). As a matter

of judicial efficiency, we order the court to strike those allegations from the complaint.2




2       We also note that Estrada refers in his current complaint to his seeking $69,616.37
in the small claims action. However, this allegation is inconsistent with Estrada's other
                                              10
                                    C. Issue Preclusion

       Under certain circumstances, collateral estoppel (issue preclusion) may bar

relitigation of an issue resolved in a small claims action. (Pitzen, supra, 120 Cal.App.4th

at pp. 1378-1387.) But we need not decide whether those circumstances are present here

because Estrada's pleading (together with the small claims documents) do not show the

basic elements of the doctrine. Under the issue preclusion doctrine, a party is barred

from relitigating an issue in a second action if the identical issue was actually litigated

and determined. (Boeken v. Philip Morris USA, Inc. (2010) 48 Cal. 4th 788, 797; Pitzen

v. Superior Court, supra, 120 Cal.App.4th at p. 1384.) There is no information in the

record showing the identical issue was raised and determined in the prior small claims

action. In this current action, Estrada seeks damages resulting from Barahona's alleged

failure to pay for his claimed repair work and for his truck parking/storage services.

Although he discussed this claim in his declaration filed in the small claims court, the

documents do not show he requested relief for this claim and that the court reached and

decided this issue.

                                      III. Conclusion

       We conclude that at the demurrer stage, Estrada's claims seeking to be paid for

repair/maintenance work and for truck storage are not barred by the res judicata or issue

preclusion doctrines. Our conclusion should not be interpreted as an opinion on the

merits of the action. Estrada's entitlement to recover on his contract or lien claims


allegations and the small claims record. Thus, under liberal pleading review rules, it is
insufficient to establish the applicability of res judicata as a matter of law.
                                             11
depends on his submitting proof of the elements of the claims, and the applicability of

any defenses asserted by Barahona.

                                     DISPOSITION

      Judgment reversed. On remand, trial court is to strike all allegations that refer to

Estrada's claims seeking reimbursement for loans made to Barahona and/or seeking

reimbursement for funds paid to Barahona's truck drivers. The parties to bear their own

costs on appeal.




                                                                               HALLER, J.
WE CONCUR:



HUFFMAN, Acting P. J.



AARON, J.




                                            12